DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3, 5-7, 9, 11-12, 14, 16, and 18-20 are allowed because the prior art of record, either alone in combination, fails to anticipate or render obvious the features of:

A method for managing a measurement parameter for cell handover, performed by an aerial vehicle and comprising:
acquiring, by the aerial vehicle, a target parameter in a flight process, the target parameter being a parameter varying with an altitude and configurable to indicate an altitude of the aerial vehicle;
determining, by the aerial vehicle, a target measurement parameter for cell handover according to the target parameter; and
performing, by the aerial vehicle, cell handover processing according to the target measurement parameter;
wherein determining, by the aerial vehicle, the target measurement parameter for cell handover according to the target parameter comprises:
determining, by the aerial vehicle, a target regulation factor corresponding to the currently-acquired target parameter according to pre-stored correspondences between target parameters and regulation factors; and
acquiring, by the aerial vehicle, a product of the target regulation factor and a pre-stored reference measurement parameter for cell handover to obtain the target measurement parameter for cell handover to obtain the target measurement parameter for cell handover;
wherein the target parameter comprises:
a parameter on an altitude value;
a parameter on a number of detected cells other than a presently-accessed cell and neighbor cells of the presently-accessed cell, and 
a parameter on an increase speed of a number of detected cells. (see claims 1, 7, and 14)

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art of Record
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(a) Lee et al. (US 2020/0162977) discloses a method for a UE to report measurement results and adjusting a report related time by comparing an operating status of the UE with a received threshold, wherein the operating status is at least one of altitude and number of detected cells.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643